Order entered July 25, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00356-CV

                       BROOKS-PHS HEIRS, LLC, ET AL., Appellants

                                                  V.

                   RICHARD HOWARD BOWERMAN, ET AL., Appellees

                            On Appeal from the 225th District Court
                                    Bexar County, Texas
                             Trial Court Cause No. 2013CI10924

                                              ORDER
       Before the Court is appellees’ July 11, 2018 motion to require appellants to re-brief, the

supplement to their motion, and appellants’ objection. We DENY the motion without prejudice

to appellees asserting their objections to appellants’ brief in their brief on the merits.


                                                         /s/   ADA BROWN
                                                               JUSTICE